Citation Nr: 0308667	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher disability rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In March 2001, the Board 
remanded the matter to the RO for development.  That 
development has been substantially accomplished, and the 
matter has been returned to the Board.  The Board notes that 
the veteran has urged that he has an additional disability, 
which he has characterized as sexual dysfunction, secondary 
to PTSD.  That issue is not currently before the Board, and 
is referred to the RO for appropriate action.    


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impairment of short and long-term memory, disturbances of 
motivation and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic 
Code 9411 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  The amendments, in pertinent part, were effective 
November 9, 2000, and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims and of the newly enacted requirements 
of the VCAA in a September 2001 letter from the RO subsequent 
to the Board's March 2001 remand.  He was informed generally 
as to what information the VA had in his case and what 
information would be necessary to complete his case.  He was 
told that if he identified the information VA would assist 
him in getting it.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  

The record also shows the relevant evidence has been obtained 
and that the veteran has undergone multiple VA examinations.  
Consequently, the Board finds that the duty to assist 
requirements of the VCAA are met.  

II.  Increased Rating for PTSD

Service connection for PTSD was granted in 1997, with a 10 
percent evaluation assigned, effective from May 1996.  The 
veteran sought an increased rating in September 1999, and a 
30 percent evaluation was granted in a December 1999 rating 
decision, effective from September 1999.  The veteran seeks 
an evaluation in excess of 30 percent and specifically, has 
asserted in his February 2000 substantive appeal that he has 
extreme difficulty in the area of occupational functioning 
due to stress related to PTSD. 

Considering the rating criteria set forth below in relation 
to the veteran's PTSD as manifested throughout the appeal 
period, the Board finds, the veteran's disability picture is 
most consistent with a 50 percent disability evaluation.  

The pertinent medical record consists of VA treatment records 
as well as reports of VA examinations along with some records 
of private treatment.  Also of record is a statement of the 
veteran's employer indicating that the veteran stepped down 
from a well-paying position with his work due to stress.  The 
veteran has sought some treatment for symptoms related to 
PTSD, primarily in the form of medication and therapy.  VA 
outpatient treatment records dated from May 1996 to September 
1999 show that the veteran fell and suffered serious injuries 
at work.  He had been unable to return to his job at the 
railroad due to the injuries.  He was taking antidepressant 
medication.  Personal problems were noted.  The Global 
Assessment of Functioning (GAF) scores noted were from 60 to 
70.  

VA examination report dated in October 1999 revealed reports 
of nightmares occurring perhaps once per month.  He reported 
a good deal of survivor guilt.  He stated that during the day 
he usually thought about the night he was injured.  He 
reported he would go to restaurants and sit in the back.  He 
reported he did not like seeing things about Vietnam.  He was 
tearful and vague.  He reported having one friend.  Also, he 
showed anxiety and dysphoria.  The predominant moods were 
anxiety and depression.  Affect was labile.  Insight was 
limited.  His GAF was 57. He did describe recurrent and 
distressing memories of being in Vietnam the night he was 
injured.  He described himself as jumpy.  

Treatment records from North Hills Family Clinic and Dr. Jock 
Cobb relate to orthopedic injuries and other medical 
problems.  

The veteran underwent an additional VA examination for PTSD 
in December 2002.  The examiner reported that a thorough 
review of the claims folder was accomplished.  Medications 
reported by the veteran included buspirone and Celexa, 
dosages unknown.  

The veteran reported that his primary problems were sexual in 
nature at present.  He reported nightmares approximately once 
per month.  These were about the time he was wounded in the 
back of the head in Vietnam.  After the nightmares, he 
awakens scared and it takes a long time for him to return to 
sleep.  He reported frequent intrusive thoughts about the war 
and the night he was wounded.  He reported being very easily 
startled.  Loud banging noises upset him.  He has to force 
himself to go to meetings.  He reported not being comfortable 
in crowds but will go to restaurants.  He goes to large 
stores as little as possible.  He is upset if he sees war 
movies.  He did not like being around Vietnamese people.  He 
reported that any panic attacks are generally associated with 
the nightmares.  The veteran reported he remained married to 
his wife of 33 years.  He is close with her.  He reportedly 
stopped work in 1998 when he was hurt working for the 
railroad.  He does help around his house and visits with his 
mother and a few friends.  He denied alcohol or substance use 
for the past 8 years.  

On mental status examination, he was well groomed and 
cooperative, and his motor behavior was normal.  The 
predominant mood was anxiety and the affect was appropriate 
to content.  He was alert and oriented.  No perceptual 
distortions, serious cognitive deficits or psychotic 
symptomatology was noted.  The examiner noted that the 
veteran did not provide evidence that PTSD precluded work.  
The examiner noted that the therapy and medication had helped 
the veteran.  The veteran reported that his symptoms seemed 
less with the medication.  No memory loss was noted.  
Judgment and insight were adequate.  The assessment was PTSD, 
with a Global Assessment of Functioning (GAF) score of 51.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5103; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Pertinent schedular criteria provide that a condition such as 
PTSD is evaluated using criteria from the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (2002).  Under this formula, a 30 
percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 50 percent rating is appropriate.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

In considering the rating criteria in relation to the 
veteran's PTSD as manifested throughout the appeal period, 
the Board finds the veteran's disability picture most 
consistent with the next higher evaluation of 50 percent.  At 
the time of the 1997 evaluation, the veteran demonstrated 
symptoms such as depressed mood and anxiety.  He described 
social and industrial impairment due to PTSD symptomatology.  
After examination of the veteran, the examiner also concluded 
that the veteran had moderate social and industrial 
impairment due to PTSD symptomatology, as evidenced by the 
GAF of 57.  The Board notes that a subsequent examination 
resulted in a GAF of 51, and that the symptoms shown on the 
2002 examination that resulted in a GAF scale score of 51 
were similar to those documented at the earlier VA 
examination in 1997.  Parenthetically, the Board notes that 
GAF scores are set forth in the DSM-IV, which has been 
adopted by the VA.  See 38 C.F.R. § 4.125.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  The GAF scores are but one piece of evidence, but 
must be considered.  

As set forth above, the veteran has continued to report 
depressed mood, feeling jumpy, and chronic nightmares causing 
sleep impairment.  While with medication his anxiety, 
nightmares and intrusive thoughts have diminished, the 
symptomatology, would reasonably be considered to result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms of flattened affect, 
impairment concentration, disturbances of mood and 
motivation, and difficulty in establishing and maintaining 
effective work and social relationships.  Thus, the Board 
finds that a 50 percent rating is in order in this case.

The Board has considered whether a higher evaluation is in 
order.  However, based on a review of the record, the Board 
does not find that a 70 percent rating is appropriate.  The 
evidence does not demonstrate occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relationship, judgment, thinking or mood.  
While anxiety and some difficulty in adapting to stressful 
circumstances and difficulty in establishing effective 
relationships may be shown, the evidence does not show 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  The veteran was found to 
demonstrate clear speech during his VA examinations, along 
with adequate abstract thinking, judgment, and the ability to 
understand commands.  While the record demonstrates minimal 
social contacts, reported anxiety attacks have diminished.  
Likewise, the veteran described having a few friends and a 
wife of 33 years.  In any event, on this record, the criteria 
for a 70 percent evaluation are not met.  

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected PTSD 
had caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the schedular standards.  Thus, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

